IN THE SUPREME COURT OF THE STATE OF KANSAS


                                            No. 122,867

                             In the Matter of ADEBAYO I. OGUNMENO,
                                            Respondent.


                          ORIGINAL PROCEEDING IN DISCIPLINE

        Original proceeding in discipline. Opinion filed December 11, 2020. Disbarment.


        Matthew J. Vogelsberg, Deputy Disciplinary Administrator, argued the cause, and Penny R. Moylan,
former Deputy Disciplinary Administrator, and Stanton A. Hazlett, Disciplinary Administrator, were on the
formal complaint for the petitioner.


        Adebayo I. Ogunmeno, respondent, argued the cause pro se.


        PER CURIAM: This is an uncontested attorney discipline proceeding against
Adebayo I. Ogunmeno. Respondent was admitted to the practice of law in the state of
Kansas on April 26, 1991.


        On January 25, 2019, the Disciplinary Administrator's office filed a formal
complaint against respondent alleging violations of the Kansas Rules of Professional
Conduct (KRPC). The Disciplinary Administrator's office then filed an amended
complaint on October 10, 2019. Respondent failed to file an answer to either complaint.


        A panel of the Kansas Board for Discipline of Attorneys held a hearing on
December 5, 2019. Respondent failed to appear. The hearing panel determined he
violated KRPC 1.1 (2020 Kan. S. Ct. R. 291) (competence); KRPC 1.3 (2020 Kan. S. Ct.
R. 295) (diligence); KRPC 1.4 (2020 Kan. S. Ct. R. 296) (communication); KRPC 1.16

                                                   1
(2020 Kan. S. Ct. R. 340) (declining or terminating representation); KRPC 3.1 (2020
Kan. S. Ct. R. 352) (meritorious claims and contentions); KRPC 3.2 (2020 Kan. S. Ct. R.
353) (expediting litigation); KRPC 3.3 (2020 Kan. S. Ct. R. 353) (candor toward the
tribunal); KRPC 3.4 (2020 Kan. S. Ct. R. 357) (fairness to opposing party and counsel);
KRPC 8.1 (2020 Kan. S. Ct. R. 392) (bar admission and disciplinary matters); KRPC 8.4
(2020 Kan. S. Ct. R. 394) (misconduct); Kansas Supreme Court Rule 208 (2020 Kan. S.
Ct. R. 247) (attorney registration); and Kansas Supreme Court Rule 211(b) (2020 Kan. S.
Ct. R. 251) (timely answer to formal disciplinary complaint).


       Upon conclusion of the hearing, the panel made findings of fact, conclusions of
law, and a disciplinary recommendation. Respondent took no exceptions to the hearing
panel's report. Before this court, the Disciplinary Administrator's office endorses the
panel's findings and recommends disbarment. We quote the report's pertinent parts below.


                                            "Findings of Fact


               ....


               "17.    Adebayo I. Ogunmeno (hereinafter 'the respondent') is an attorney at law,
       Kansas attorney registration number 14808. His last registration office address with the
       clerk of the appellate courts of Kansas is 155 S. 18th Street, Suite 250, Kansas City,
       Kansas 66102. The respondent's last registration home address with the clerk is 3742 N.
       113th Street, Kansas City, Kansas 66109.


                                        "License History


               "18.    The Kansas Supreme Court admitted the respondent to the practice of
       law on April 26, 1991. It should be noted that at the time the Supreme Court admitted the
       respondent to the practice of law, he was known as Sulaimon Adebayo Hassan. On



                                                    2
February 7, 2001, the respondent notified the clerk's office that he changed his name to
Adebayo Ifasesan Ogunmeno.


         "19.     On October 8, 2019, the Supreme Court issued an order suspending the
respondent's license to practice law for failing to comply with the annual requirements to
maintain a law license. The respondent's license remains suspended.


                                     "DA12759


         "20.     In early 2015, Judge Lori Fleming and Judge Kurtis Loy learned that a
group of individuals purchased radio advertisements promote the ouster of the sitting
judges in their community. On February 19, 2015, Judge Fleming sent an email message
to Bill Wachter, the attorney for the radio station. The email message stated:


                  'Is this your station? Kurt is saying [E.M.] and posse cometaut [sic] have
         an ad on this station to oust all the judges. I would just like to know since my
         kids watch Colgan live [sic] through this station. Thanks.'


         "21.     On February 18, 2016, the respondent filed suit on behalf of eighteen
plaintiffs, including K.K. and E.M., in the United States District Court for the District of
Kansas, case number 16-2108-JAR, against Judge Lori Fleming, Judge Kurtis Loy, My
Town Media, Inc., and J.M. In the complaint, the respondent alleged civil rights
violations, breach of contract, fraud, tortious interference with contractual relations, and
defamation based on an allegation that the defendants demanded that the plaintiffs' radio
advertisements be cancelled.


         "22.     On May 13, 2016, the respondent filed an amended complaint adding
thirty additional plaintiffs.


         "23.     By July 25, 2016, all defendants had filed motions to dismiss the
complaints.




                                              3
        "24.       Without seeking leave of the court or without the opposing parties'
consent, in violation of Fed. R. Civ. P. 15(a), the respondent filed a second amended
complaint on July 27, 2016, adding Bill Wachter as a defendant. The second amended
complaint added allegations regarding Judge Fleming's and Judge Loy's actions to
persuade the radio station to take plaintiff's radio advertisements off the air. Specifically,
the second amended complaint alleged the following:


        '48.       Meanwhile, in furtherance of the agreement and conspiracy between
        Fleming and Loy to infringe on plaintiffs' constitutional rights, defendant
        Fleming on February 19, 2015, willfully and intentionally prepared [sic] wrote an
        email to defendant Wachter, and for maximum effects, deliberately use [sic] her
        (Fleming) official court assigned e-mail account, which essentially states as
        follows:


                   "Bill Wachter, is this your station? Kurt is saying [E.M.] and
                   posse cometaut [sic] have an ad on the station to oust all the
                   judges. I would just like to know since my kids were listening
                   when I heard the ad this morning on my way to work. If so,
                   get it off."'


Exhibit 2, which the respondent attached to the second amended complaint, includes a
portion of the original email message. However, a portion of the email message is cut off.
In its place, superimposed altered language was added. The altered language is
emphasized above. The altered language used in Exhibit 2 attached by the respondent to
the second amended complaint is false.


        "25.       Defendants filed motions to strike the second amended complaint.
Thereafter, the respondent filed a motion for leave to file the second amended complaint
nunc pro tunc. On November 17, 2016, the court granted the defendant's motion to strike
and partially granted the respondent's motion for leave to file the second amended
complaint nunc pro tunc. The court found that K.K. was the only plaintiff with standing
to bring the lawsuit and dismissed the remaining plaintiffs from the lawsuit. The court
granted leave for the respondent to amend the complaint a second time.

                                               4
         "26.    On November 28, 2016, the respondent again filed a second amended
complaint. The second amended complaint, filed on November 28, 2016, contained the
false information described above, in paragraph 50. Additionally, the respondent attached
Exhibit 2, which contained the incomplete email message with the superimposed altered
language.


         "27.    On December 1, 2016, Judge Fleming and Judge Loy, through counsel,
sent a Golden Rule Letter along with an unfiled Rule 11 motion for sanctions and
memorandum in support to the respondent. The memorandum in support included a copy
of the email sent from Judge Fleming to Mr. Wachter on February 19, 2015. The
memorandum in support also contained an affidavit from Judge Fleming stating that the
email message was a 'true and correct copy of the email [she] sent to Mr. Wachter on
February 19, 2015.' In the Golden Rule Letter, counsel stated that the email referred to
and attached to the second amended complaint:


         'has been altered and is misleading to the point of being fraudulent, and your
         quotation of the email is likewise flawed. While a portion of the email is an
         incomplete photograph of a printout of a portion of the email, taken without the
         consent of the sender or recipient; the rest is a complete fabrication. You appear
         to have made no meaningful inquiry whatsoever into the accuracy or validity of
         the email. You have neither inquired of Loy or Fleming, of me, nor of Bernie
         Rhodes, counsel for Bill Wachter, of the accuracy or validity of the email you
         alleged that Fleming sent.'


Counsel stated that defendants would not file the motion for sanctions if the respondent
withdrew the second amended complaint or agreed to dismissal within 21 days of service
of the letter.


         "28.    The respondent took no action. On December 22, 2016, the defendants
filed the motion for sanctions based on the respondent's failure to conduct a reasonable
inquiry into the manipulation of what was marked as Exhibit 2 to the second amended
complaint.

                                              5
        "29.     On January 27, 2017, the court entered a memorandum and order granting
the defendant's motion for sanctions. In the order, the court stated:


                 'Mr. Ogunmeno attached Exhibit 2 to the Second Amended Complaint,
        and presented the document to the Court as "an unofficial version" of the
        supposed email from Judge Fleming to Defendant Wachter. In reality, Exhibit 2
        is much closer to a "fraudulent version" of the email than an "unofficial version."
        ...


                 ....


                 '. . . In sum, Exhibit 2 contains at least two indicators of fraud—omitted
        language and language inserted by a party—and Mr. Ogunmeno understood at
        the time he filed the Second Amended Complaint that the Exhibit did not reflect
        the true email.'


The court found that the respondent failed to make a reasonable inquiry into Exhibit 2
and failed to respond reasonably when confronted with the fact that Exhibit 2 had been
altered. The court found that the respondent's inclusion of the superimposed text in the
complaint, without brackets or any other qualifiers, masked the fact that the quoted text
was created by someone other than one of the parties to the email.


        "30.     In determining that sanctions were appropriate for the respondent's Rule
11 violation, the court found 'the degree of actual prejudice to Defendants as a result of
Mr. Ogunmeno and Plaintiff's conduct is great' and the respondent's failure to reasonably
investigate the factual basis of the exhibit interfered with judicial process. The court
dismissed the cause of action, finding, in addition, that the respondent had a history of
failing to comply with court rules:


                 '. . . Indeed, given Mr. Ogunmeno's history of non-compliance with the
        Local Rules and Federal Rules of Civil Procedure, his insistence on advancing
        this case despite his knowledge that a document central to the litigation was

                                              6
        manipulated, and his failure to perform a reasonable inquiry into the factual basis
        of the Second Amended Complaint, the Court fears that Plaintiff and Mr.
        Ogunmeno will continue to abuse the judicial process by using altered evidence
        in later stages of litigation and draining judicial resources. . . .


                  ....


                  '. . . The court is mindful that dismissal of a case in its entirety is a harsh
        sanction. But the Court is equally mindful that dismissal is warranted where, as
        here, a party manipulates evidence that is central to the case, counsel fails to
        make a reasonable inquiry into such evidence, and counsel promotes the
        manipulated evidence with knowledge of the manipulation. Accordingly, the
        Court strikes the Second Amended Complaint and dismisses the case in its
        entirety.'


The court found that the respondent acted in bad faith and ordered the respondent, K.K.,
and E.M. to pay, in equal shares, all of the reasonable attorney's fees and expenses
directly resulting from the Rule 11 violation.


        "31.      On February 24, 2017, the respondent filed a motion to alter or amend
the court's order imposing sanctions. The respondent requested the court to reconsider its
dismissal of the case and imposition of sanctions and to reopen the case to allow
discovery as to the authenticity of the email included with the Golden Rule Letter. On
March 27, 2017, the court denied the motion.


        "32.      The respondent appealed the court's orders to the United States Court of
Appeals for the Tenth Circuit. On August 15, 2018, the Tenth Circuit affirmed the lower
court's orders:


                  'The district court acted within its discretion in finding a Rule 11
        violation based on Ogunmeno's submitting to it a doctored document (and
        incorporating that document into the unauthorized and authorized complaints).


                                                7
        This is especially so when Ogunmeno again and again clung to the falsified e-
        mail as true.'


        "33.     Counsel for Judge Fleming and Judge Loy filed a complaint against the
respondent. On April 5, 2017, the respondent provided a written response to the
complaint. In his response, the respondent continued to argue the authenticity of the
original email. Additionally, the respondent asserted that the email message presented by
counsel for Judge Fleming and Judge Loy was 'modified and corrupted' and that counsel
for Judge Fleming and Judge Loy should be investigated under KRPC 8.3.


                                     "DA13144


        "34.     On September 19, 2013, K.T. received a ticket in Sedgwick County,
Kansas, for operating her vehicle without proof of insurance. On October 14, 2013, she
was found guilty of the offense.


        "35.     Later, the City of Wichita mistakenly classified K.T.'s conviction as a sex
offense. K.T. claimed that she was fired from her job after her employer conducted a
background check and discovered the erroneous record.


        "36.     In 2014, K.T. hired the respondent to file suit against the City of Wichita.
K.T. paid the respondent an initial retainer of $500. The respondent submitted a notice of
claim, pursuant to K.S.A. 12-105b, on August 14, 2014. On September 29, 2014, the City
of Wichita denied the claim.


        "37.     On December 3, 2014, the respondent filed suit against the City of
Wichita in Sedgwick County District Court Case number 14-CV-3312. The respondent,
however, failed to effect service on the City of Wichita until March 9, 2015. Because the
respondent failed to timely obtain service, on February 9, 2016, the district court granted
the City of Wichita's motion for summary judgment.


        "38.     On April 22, 2016, K.T. filed suit against the respondent alleging that he
was negligent in failing to timely serve the City of Wichita, resulting in the loss of her

                                              8
claim against the city. On October 12, 2016, the respondent filed an answer to the
petition, denying negligence and asserting counter-claims of fraud and breach of contract
against K.T. The respondent alleged that K.T. fraudulently informed him that she lost two
jobs and suffered humiliation, emotional depression, and other damages as a result of the
City of Wichita's actions. The respondent also alleged that K.T. wrongfully refused to
pay outstanding attorney fees, costs, and expenses.


        "39.    The case was heard by a jury and on September 21, 2017, the jury
returned a verdict finding the respondent was negligent in his representation of K.T. and
awarded her $40,000 in damages. The jury also found that K.T. did not breach her
contract with respondent but that she committed fraud in dealing with him. The jury
awarded the respondent $1,200 in damages. The respondent appealed the jury's decision
to the Kansas Court of Appeals.


        "40.    On May 2, 2018, the respondent filed a motion to docket the appeal out
of time. The respondent was ordered to file his brief by August 2, 2018. The respondent
did not file his brief by August 2, 2018. On August 14, 2018, the respondent filed a
motion to file his brief out of time. On August 16, 2018, the court granted the respondent
additional time to file his brief. The respondent filed his brief on August 24, 2018. K.T.
filed a responsive brief on November 20, 2018.


        "41.    The Kansas Court of Appeals scheduled the case for oral argument. The
respondent failed to appear at the oral argument. On May 17, 2019, the Kansas Court of
Appeals affirmed the lower court's actions and judgment in favor of K.T.


        "42.    K.T. filed a complaint regarding the respondent's misconduct with the
disciplinary administrator's office. The disciplinary administrator's office forwarded a
copy of K.T.'s complaint to the respondent on July 19, 2018. The disciplinary
administrator's office directed the respondent to provide a written response to the
complaint within 20 days. The respondent did not provide a written response to the
complaint within 20 days as directed.




                                             9
        "43.    The attorney assigned to investigate K.T.'s complaint also directed the
respondent to provide a written response to the complaint. The respondent did not
provide a written response as directed by the attorney assigned to investigate the
complaint. Eventually, two months after the deadline, which had been extended twice, the
respondent provided a written response to the complaint. However, by that time, the
investigation had been completed and this case was set for formal hearing.


                                    "DA13168


        "44.    In June, 2017, P.F. hired the respondent to complete a probate case that
had been opened the previous October. (P.F.'s complaint details other misconduct
committed in this case by Mark Logan. Mr. Logan has since been disbarred for other
misconduct.) P.F. paid the respondent a retainer of $10,000.


        "45.    The respondent did very little work on the probate case. Additionally, the
respondent failed to respond to P.F.'s communications and the respondent left the country
for several weeks during the course of the representation.


        "46.    Because she was dissatisfied with the respondent's representation, P.F.
requested a refund of the fees paid. Rather than refund the unearned fees, the respondent
demanded an additional $19,000 in attorney fees.


        "47.    P.F. filed a complaint with the disciplinary administrator's office
regarding the respondent's misconduct in this case. The disciplinary administrator's office
forwarded a copy of P.F.'s complaint to the respondent on August 13, 2018. The
disciplinary administrator's office directed the respondent to provide a written response to
the complaint within 20 days. The respondent did not provide a written response to the
complaint within 20 days as directed.


        "48.    The attorney assigned to investigate P.F.'s complaint also directed the
respondent to provide a written response to the complaint. The respondent did not
provide a written response as directed by the attorney assigned to investigate the
complaint. Eventually, six weeks after the deadline, which had been extended twice, the

                                            10
respondent provided a written response to the complaint. However, by that time, the
investigation had been completed and this case was set for formal hearing.


                                     "DA13182


        "49.     On January 31, 2018, the respondent entered his appearance in two
criminal cases regarding the same client, R.C.M., in Johnson County District Court. The
client faced drug charges as well as charges related to a drive-by shooting.


        "50.     On April 5, 2018, the court conducted a preliminary hearing in both
cases. The defendant was bound over for trial. The drive-by shooting case was scheduled
for trial to begin on August 13, 2018.


        "51.     On April 23, 2018, the respondent filed a motion to suppress. The court
scheduled the hearing on the motion for August 2, 2018. On July 30, 2018, the
respondent sent an email message to the prosecutor in the drug case and alleged that he
was sick, he was out of the country, and he was requesting a continuance of the hearing
on the motion to suppress. The prosecutor provided the respondent with the court's email
address and advised the respondent to make his request to the court.


        "52.     The respondent did not file a motion to continue the hearing on the
motion to suppress. The respondent did not appear on August 2, 2018, for the suppression
hearing. The respondent did not appear at the August 13, 2018, trial nor did he request a
continuance. Finally, the respondent did not notify his client that he would not be present
at the suppression hearing and the trial.


        "53.     The court scheduled additional matters for hearing for September 26,
2018, and October 10, 2018. The respondent did not appear at those hearings. Further, the
respondent did not request continuances of those hearings. Throughout this time period,
R.C.M. was in custody.


        "54.     On August 30, 2018, the Honorable Thomas Kelly Ryan, a judge with
the Johnson County District Court, filed a complaint with the disciplinary administrator's

                                            11
office against the respondent regarding the respondent's misconduct in these two criminal
cases. The disciplinary administrator's office forwarded a copy of Judge Ryan's complaint
to the respondent on August 31, 2018. The disciplinary administrator's office directed the
respondent to provide a written response to the complaint within 20 days. The respondent
did not provide a written response to the complaint within 20 days as directed.


        "55.    The attorney assigned to investigate Judge Ryan's complaint also
directed the respondent to provide a written response to the complaint. The respondent
did not provide a written response as directed by the attorney assigned to investigate the
complaint. Eventually, after the deadline, which had been extended twice, the respondent
provided a written response to the complaint. However, by that time, the investigation
had been completed.


                                    "DA13268


        "56.    R.C.M.'s mother and father paid the respondent $12,000 to represent
their son in the cases described above as well as in an additional case in the Kansas City,
Kansas Municipal Court. The respondent abandoned his client. The respondent failed to
refund unearned fees to R.C.M.'s mother and father.


        "57.    R.C.M.'s mother and father filed complaints with the disciplinary
administrator's office regarding the respondent's abandonment of the representation of
their son. The disciplinary administrator's office provided the respondent with a copy of
the complaint on February 13, 2019. The disciplinary administrator's office directed the
respondent to provide a written response to the complaint within 20 days. The respondent
failed to provide a written response to the complaint.


        "58.    During the course of the investigation of this case, the disciplinary
administrator's office learned that the respondent was no longer working from the address
shown on the attorney's most recent registration (which was also the respondent's last
known office address) and also learned that the respondent was no longer living at the
address shown on the attorney's most recent registration.


                                            12
           "59.    A copy of the amended formal complaint and notice of hearing was sent
to the respondent at the address shown on the respondent's most recent registration which
was also his last known office address, by regular mail and by certified mail. Both
packages were returned to the disciplinary administrator's office and marked 'return to
sender unable to forward.' Additionally, a copy of the amended formal complaint and
notice of hearing was sent to the respondent by regular mail to the residential address
shown on the respondent's most recent registration. The package was returned to the
disciplinary administrator's office with a note that the respondent does not live at that
address.


                                      "Conclusions of Law


           "60.    Based upon the findings of fact, the hearing panel concludes as a matter
of law that the respondent violated KRPC 1.1 (competence), KRPC 1.3 (diligence),
KRPC 1.4 (communication), KRPC 1.16 (termination of representation), KRPC 3.1
(meritorious claims and contentions), KRPC 3.2 (failure to expedite litigation), KRPC 3.3
(candor toward the tribunal), KRPC 3.4 (fairness to opposing party and counsel), KRPC
8.1 (cooperation), KRPC 8.4 (professional misconduct), Kan. Sup. Ct. R. 208
(registration), and Kan. Sup. Ct. R. 211(b) (duty to file answer), as detailed below.


           "61.    The respondent failed to appear at the hearing on the formal complaint. It
is appropriate to proceed to hearing when a respondent fails to appear only if proper
service was obtained. Kan. Sup. Ct. R. 215 governs service of process in disciplinary
proceedings. That rule provides, in pertinent part as follows:


                   '(a)     Service upon the respondent of the formal complaint in any
           disciplinary proceeding shall be made by the Disciplinary Administrator, either
           by personal service or by certified mail to the address shown on the attorney's
           most recent registration, or at his or her last known office address.


                   ....




                                                13
                 '(c)     Service by mailing under subsection (a) or (b) shall be deemed
        complete upon mailing whether or not the same is actually received.'


In this case, the Disciplinary Administrator complied with Kan. Sup. Ct. R. 215(a) by
sending a copy of the amended formal complaint and the notice of hearing, via certified
United States mail, postage prepaid, to the address shown on the respondent's most recent
registration. The hearing panel concludes that the respondent was afforded the notice that
the Kansas Supreme Court Rules require.


                                     "KRPC 1.1


        "62.     Lawyers must provide competent representation to their clients. KRPC
1.1. 'Competent representation requires the legal knowledge, skill, thoroughness and
preparation reasonably necessary for the representation.' The respondent failed to provide
competent representation to K.K., E.M., and the other plaintiffs in the suit against Judge
Fleming, et al., by failing to sufficiently investigate the authenticity of Exhibit 2. When
the respondent failed to timely achieve service on the City of Wichita, the respondent
failed to provide competent representation to K.T. When the respondent abandoned
R.C.M., the respondent failed to provide competent representation. Accordingly, the
hearing panel concludes that the respondent repeatedly violated KRPC 1.1 by failing to
provide the legal knowledge, skill, thoroughness, and preparation reasonably necessary
for the representation of his clients.



                                     "KRPC 1.3


        "63.     Attorneys must act with reasonable diligence and promptness in
representing their clients. See KRPC 1.3. The respondent failed to diligently and
promptly represent K.T. in her suit against the City of Wichita. The respondent lacked
diligence in his representation of P.F. in the probate case. Finally, the respondent failed to
diligently and promptly represent R.C.M. in his criminal case. Because the respondent
failed to act with reasonable diligence and promptness in representing his clients, the
hearing panel concludes that the respondent repeatedly violated KRPC 1.3.

                                             14
                                     "KRPC 1.4


        "64.     KRPC 1.4(a) provides that '[a] lawyer shall keep a client reasonably
informed about the status of a matter and promptly comply with reasonable requests for
information.' In this case, the respondent violated KRPC 1.4(a) when he failed to respond
to P.F.'s requests for information regarding the status of the representation. The
respondent also violated KRPC 1.4(a) when he failed to keep R.C.M. informed about the
status of the representation. Accordingly, the hearing panel concludes that the respondent
violated KRPC 1.4(a).


                                  "KRPC 1.16(d)


        "65.     KRPC 1.16(d) requires lawyers to take certain steps to protect clients
after the representation has been terminated:


                 'Upon termination of representation, a lawyer shall take steps to the
        extent reasonably practicable to protect a client's interests, such as giving
        reasonable notice to the client, allowing time for employment of other counsel,
        surrendering papers and property to which the client is entitled and refunding any
        advance payment of fee that has not been earned. The lawyer may retain papers
        relating to the client to the extent permitted by other law.'


The respondent violated KRPC 1.16(d) when he failed to refund the unearned fees to P.F.
and R.C.M. The hearing panel concludes that the respondent violated KRPC 1.16(d) in
his representation of P.F. and R.C.M.


                                     "KRPC 3.1


        "66.     Attorneys are prohibited from bringing or defending a proceeding unless
there is a basis for doing so that is not frivolous. KRPC 3.1. Comment 1 to KRPC 3.1
provides, 'The advocate has a duty to use legal procedure for the fullest benefit of the
client's cause, but also a duty not to abuse legal procedure.' In this case, the respondent

                                             15
abused legal procedure when he relied on evidence which he knew was altered and
therefore fraudulent in his representation of K.K., E.M., and the other plaintiffs in the suit
filed against Judge Fleming, et al. As such, the hearing panel concludes that the
respondent violated KRPC 3.1.


                                    "KRPC 3.2


        "67.     An attorney violates KRPC 3.2 if he fails to make reasonable efforts to
expedite litigation consistent with the interests of his client. The respondent caused
unnecessary delay in R.C.M.'s criminal cases by repeatedly failing to appear in court for
hearings and trial. The effect of the unnecessary delay was compounded because R.C.M.
remained in custody. Accordingly, the hearing panel concludes that the respondent
violated KRPC 3.2.


                                 "KRPC 3.3(a)(3)


        "68.     A lawyer shall not knowingly:


        'offer evidence that the lawyer knows to be false. If a lawyer, the lawyer's client,
        or a witness called by the lawyer has offered material evidence and the lawyer
        comes to know of its falsity, the lawyer shall take reasonable remedial measures,
        including, if necessary, disclosure to the tribunal. A lawyer may refuse to offer
        evidence, other than the testimony of a defendant in a criminal matter, that the
        lawyer reasonably believes is false.'


KRPC 3.3(a)(3). By attaching Exhibit 2 to the second amended complaint filed on behalf
of K.K., E.M., and the other plaintiffs, the respondent offered evidence that he knew to be
false. The hearing panel concludes that the respondent violated KRPC 3.3(a)(3) by
offering evidence which he knew to be false.




                                             16
                                   "KRPC 3.4(c)


          "69.   A lawyer shall not 'knowingly disobey an obligation under the rules of a
tribunal except for an open refusal based on an assertion that no valid obligation exists.'
KRPC 3.4(c). The respondent repeatedly failed to appear in court as ordered on behalf of
R.C.M. Because the respondent repeatedly failed to appear in court as ordered on behalf
of R.C.M., the hearing panel concludes that the respondent violated KRPC 3.4(c).


                                     "KRPC 8.1


          "70.   Lawyers must cooperate in disciplinary investigations. See 8.1(b). The
disciplinary administrator's office and the attorney assigned to investigate the complaints
directed the respondent to provide timely written responses to the disciplinary complaints
filed against him. The respondent failed to timely provide a written response to
complaints filed by K.T., P.F., Judge Ryan, and R.C.M.'s mother and father. Because the
respondent knowingly failed to provide written responses to the complaints, the hearing
panel concludes that the respondent violated KRPC 8.1(b).


                                   "KRPC 8.4(c)


          "71.   'It is professional misconduct for a lawyer to . . . engage in conduct
involving dishonesty, fraud, deceit or misrepresentation.' KRPC 8.4(c). The respondent
engaged in conduct that involved dishonesty when he attached Exhibit 2 to the second
amended complaint filed on behalf of K.K., E.M., and the other plaintiffs knowing to
have been altered. The hearing panel concludes that the respondent violated KRPC
8.4(c).


                                   "KRPC 8.4(d)


          "72.   'It is professional misconduct for a lawyer to . . . engage in conduct that
is prejudicial to the administration of justice.' KRPC 8.4(d). The respondent engaged in
conduct that was prejudicial to the administration of justice when he (1) presented altered
evidence to the court, (2) failed to timely serve the City of Wichita in the suit filed on

                                             17
behalf of K.T., and (3) failed to appear in court on behalf of R.C.M. and thereby
abandoned R.C.M.'s representation. As such, the hearing panel concludes that the
respondent violated KRPC 8.4(d).


                              "Kan. Sup. Ct. R. 208


         "73.    Attorneys must notify the Clerk of the Appellate Courts of any change of
address within 30 days. Kan. Sup. Ct. R. 208(c) (as amended March 20, 2013). The
respondent is no longer working from the office address shown on the respondent's most
recent registration which is also his last known office address. The respondent is no
longer living at the residential address shown on the attorney's most recent registration.
Additionally, in correspondence received from the respondent, in November, 2019, the
respondent promised to provide a current address in the United States. The respondent
did not provide the disciplinary administrator's office with a current address nor did he
update his registered addresses with the Clerk of the Appellate Courts. The hearing panel
concludes that the respondent violated Kan. Sup. Ct. R. 208(c) (as amended March 20,
2013).


                             "Kan. Sup. Ct. R. 211(b)


         "74.    The Kansas Supreme Court Rules require an attorney to file an answer to
a formal complaint. Kan. Sup. Ct. R. 211(b) provides the requirements:


         'The respondent shall serve an answer upon the Disciplinary Administrator
         within twenty days after the service of the complaint unless such time is extended
         by the Disciplinary Administrator or the hearing panel.' Kan. Sup. Ct. R. 211(b).


The respondent violated Kan. Sup. Ct. R. 211(b) by failing to file a timely written
answer to the formal complaint. Additionally, the respondent violated Kan. Sup. Ct. R.
211(b) when he failed to file an answer to the amended formal complaint. Accordingly,
the hearing panel concludes that the respondent violated Kan. Sup. Ct. R. 211(b).




                                             18
                           "American Bar Association
                     Standards for Imposing Lawyer Sanctions

           "75.   In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "76.   Duty Violated. The respondent violated his duty to his clients to provide
competent and diligent representation and adequate communication. The respondent
violated his duty to the public to maintain his personal integrity. The respondent violated
his duty to the legal profession to cooperate in attorney disciplinary investigations.
Finally, the respondent violated his duty to the legal system to refrain from engaging in
conduct that resulted in prejudice to justice.


           "77.   Mental State. The respondent knowingly and intentionally violated his
duties.


           "78.   Injury. As a result of the respondent's misconduct, the respondent caused
actual serious injury. Specifically, the respondent caused actual serious injury to R.C.M.
R.C.M. remained in custody for months while the respondent failed to appear in court
and otherwise provide representation. Moreover, the respondent cause actual serious
injury to the legal system and the legal profession by providing false evidence to the
court, by failing to appear in court, and by failing to cooperate in disciplinary
investigations.


                        "Aggravating and Mitigating Factors


           "79.   Aggravating circumstances are any considerations or factors that may
justify an increase in the degree of discipline to be imposed. In reaching its



                                                 19
recommendation for discipline, the hearing panel, in this case, found the following
aggravating factors present:


        a. Dishonest or Selfish Motive. The respondent engaged in dishonest conduct
            when he attached altered evidence to the second amended complaint in the
            litigation filed on behalf of K.K., E.M., and the other plaintiffs. The
            respondent engaged in selfish conduct when he accepted $12,000 to provide
            representation to R.C.M. and then failed to do so. Accordingly, the hearing
            panel concludes that the respondent's misconduct was motivated by
            dishonesty and selfishness.


        b. A Pattern of Misconduct. The respondent has engaged in a pattern of
            misconduct. The respondent failed to provide competent representation to
            three clients. Additionally, the respondent failed to provide diligent
            representation to three clients. Finally, the respondent failed to cooperate in
            the investigation of four disciplinary complaints.

        c. Multiple Offenses. The respondent violated KRPC 1.1 (competence), KRPC
            1.3 (diligence), KRPC 1.4 (communication), KRPC 1.16 (termination of
            representation), KRPC 3.1 (meritorious claims and contentions), KRPC 3.2
            (failure to expedite litigation), KRPC 3.3 (candor toward the tribunal), KRPC
            3.4 (fairness to opposing party and counsel), KRPC 8.1 (cooperation), KRPC
            8.4 (professional misconduct), Kan. Sup. Ct. R. 208 (registration), and Kan.
            Sup. Ct. R. 211(b) (duty to file answer). The hearing panel concludes that the
            respondent committed multiple offenses.

        d. Bad Faith Obstruction of the Disciplinary Proceeding by Intentionally
            Failing to Comply with Rules or Orders of the Disciplinary Process. The
            respondent failed to provide timely written responses to four complaints. The
            respondent's repeated failure to provide timely written responses to
            disciplinary complaints amounts to bad faith obstruction of the disciplinary
            proceeding by intentionally failing to comply with rules and orders of the
            disciplinary process.


                                            20
e. Submission of False Evidence, False Statements, or Other Deceptive
   Practices During the Disciplinary Process. In the respondent's response to
   the complaint filed in DA12759, the respondent stated:

               '. . . In due course, a sympathizer anonymously dropped a copy
       of the email with a portion of it cut off to one of the grand jury petition
       participants. During the course of the investigation, some witnesses were
       identified who claimed to have seen the original email and know what
       the cut-off portion of the email says. Based on those witnesses'
       statements, [E.M.] prepared a proffered version of the email showing
       what he believes the cut-off portion of the original email will say, which
       was attached as Exhibit 2 to [K.K.]'s second amended complaint.


               'Later on defendant [sic] counsel Stephen Phillips provided a
       purported copy of the original email defendant Fleming sent to defendant
       Wachter on February 19, 2014 [sic]; and a CD which purported [sic]
       have the original version of the email; and demanded that [K.K.] dismiss
       his case under penalty of rule 11 sanctions. [K.K.] doubted the
       authenticity of the email defendant's counsel represent [sic] as the
       original email. It turns out that the email defense counsel Phillips
       claimed to be the original email was modified and corrupted with
       Phillips' name appearing in the metadata. See attached document #70 and
       79.


               'Because the authenticity of the original email is hotly contested,
       I believe I have a duty to zealously advocate my client's position.
       Unfortunately, however, the identified witnesses refused to cooperation
       [sic] further because of lack of legal protection such as testimony in
       deposition or in court; and because they fear that they will lose their jobs.
       So, we were unable to support our position with their affidavits in
       response to [sic] motion for sanctions.




                                   21
                  'It is clear that I did the best I could do to investigate the email
         saga, but the witnesses, protecting their own livelihood refused to
         continue to cooperate when it matters [sic] most. It is also clear that I
         didn't have any intention to mislead the court to believe Exhibit 2 was the
         'original' email which is why I designed it as 'unofficial' version, which
         apparently is insufficient. Hence, I believe no rule of professional
         conduct is violated; and request that opposing counsel's complaint be
         dismissed.


                  'Meanwhile, I request that opposing counsel Steven Phillips'
         conduct representing the modified and corrupted email as the original e-
         mail be investigated under Rule 8.3 of the Kansas Rules of Professional
         Conduct.'


     The respondent's statements quoted above were false and deceptive. In the underlying
     litigation, the respondent did not investigate the authenticity of the 'unofficial' email
     message. The respondent did not ask either party to the email message for a copy of
     the original email message. Additionally, the respondent failed to ask counsel for
     Judge Fleming or counsel for Mr. Wachter for a copy of the original email message.
     Additionally, in making the statements above, the respondent disregarded the
     conclusion of both the United States District Court for the District of Kansas as well
     as the United States Court of Appeals for the Tenth Circuit that the email message
     presented by his client was altered. The hearing panel concurs in the Tenth Circuit's
     statement that the respondent has 'again and again clung to the falsified e-mail as
     true.' The hearing panel concludes that by continuing to cling to the falsified email as
     true in the disciplinary investigation, the respondent engaged in a deceptive practice.


f.   Refusal to Acknowledge Wrongful Nature of Conduct. The respondent has
     refused to acknowledge the wrongful nature of including Exhibit 2 in the
     litigation involving Judge Fleming. The respondent also denied any
     wrongdoing in his representation of K.T. The respondent failed to
     acknowledge that it was his responsibility to ensure timely service. The
     respondent also denied any wrongdoing associated with his representation of

                                      22
            P.F. Finally, in his representation of R.C.M., the respondent admitted that he
            should have communicated with opposing counsel and the court more
            effectively. However, again, the respondent did not admit that his conduct
            violated any Kansas Rules of Professional Conduct. The hearing panel
            concludes that the respondent refused to acknowledge the wrongful nature of
            his conduct.


        g. Substantial Experience in the Practice of Law. The Kansas Supreme Court
            admitted the respondent to practice law in the State of Kansas in 1991. At the
            time of the misconduct, the respondent had been practicing law for more than
            20 years.


        "80.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found one mitigating
circumstance present:


        a. Absence of a Prior Disciplinary Record. The respondent has not previously
            been disciplined.


        "81.     In addition to the above-cited factors, the hearing panel has thoroughly
examined and considered the following Standards:


                 '4.41      Disbarment is generally appropriate when:


                 '(a) a lawyer abandons the practice and causes serious or potentially
                         serious injury to a client; or


                 '(b) a lawyer knowingly fails to perform services for a client and causes
                         serious or potentially serious injury to a client; or


                 '(c) a lawyer engages in a pattern of neglect with respect to client
                         matters and causes serious or potentially serious injury to a client.'

                                                 23
                     '6.11   Disbarment is generally appropriate when a lawyer, with the
                             intent to deceive the court, makes a false statement, submits a
                             false document, or improperly withholds material information,
                             and causes serious or potentially serious injury to a party, or
                             causes a significant or potentially significant adverse effect on
                             the legal proceeding.'


                     '7.2    Suspension is generally appropriate when a lawyer knowingly
                             engages in conduct that is a violation of a duty owed as a
                             professional, and causes injury or potential injury to a client, the
                             public, or the legal system.'"


                                          DISCUSSION


       "In a disciplinary proceeding, this court considers the evidence, the findings of the
hearing panel, and the arguments of the parties and determines whether violations of the
KRPC exist and, if they do, what discipline should be imposed. Attorney misconduct
must be established by clear and convincing evidence." In re Saville, 311 Kan. 221, 232,
458 P.3d 976 (2020); see also Supreme Court Rule 211(f) (2020 Kan. S. Ct. R. 254) ("To
warrant a finding of misconduct the charges must be established by clear and convincing
evidence."). Clear and convincing evidence is ''evidence that causes the factfinder to
believe that 'the truth of the facts asserted is highly probable.'" Saville, 311 Kan. at 233
(quoting In re Lober, 288 Kan. 498, 505, 204 P.3d 610 [2009]).


       Respondent was given ample notice of the disciplinary proceedings against him.
On January 25, 2019, the Disciplinary Administrator's office filed the original formal
complaint and a notice of hearing confirming a hearing was scheduled for March 20,
2019. Respondent failed to file an answer to the formal complaint as required by Kansas
Supreme Court Rule 211(b).
                                                 24
       On March 4, 2019, respondent asked for a continuance. The Disciplinary
Administrator's office objected to the continuance, unless respondent agreed to a
temporary suspension of his law license. Respondent did not reply and failed to appear at
a prehearing conference on March 13, 2019. Despite respondent's failure to appear, the
hearing panel granted a continuance to December 5, 2019.


       The amended complaint was filed October 10, 2019. A copy of the amended
complaint and a notice of hearing was sent to the business address shown on the
respondent's most recent attorney registration by both regular and certified mail. Both
were returned to the Disciplinary Administrator's office marked "return to sender unable
to forward." The Disciplinary Administrator's office also sent the amended complaint and
notice of hearing to respondent's most recent residential address. This too was returned as
undeliverable. Again, respondent failed to file an answer as required by Kansas Supreme
Court Rule 211(b).


       The Disciplinary Administrator's office also filed a notice of hearing for December
5, 2019. Respondent emailed the Disciplinary Administrator's office on November 10,
2019, claiming he was still in Nigeria and could not make the scheduled December
hearing and that he would again ask for a continuance. He followed up with a second
email on November 13, 2019 to the same effect. Respondent failed to file a motion to
continue. His email correspondence, however, is a clear indication of actual notice of the
various proceedings, deadlines, and settings.


       The Disciplinary Administrator's office proceeded with the hearing on December
5, 2019. Respondent failed to appear. The final hearing report was issued on March 23,
2020. Respondent did not file exceptions to the final hearing report. As such, the panel's


                                            25
factual findings are deemed admitted. Supreme Court Rule 212(c), (d) (2020 Kan. S. Ct.
R. 258).


      The evidence before the hearing panel establishes by clear and convincing
evidence the charged misconduct violated KRPC 1.1 (2020 Kan. S. Ct. R. 291)
(competence); KRPC 1.3 (2020 Kan. S. Ct. R. 295) (diligence); KRPC 1.4 (2020 Kan. S.
Ct. R. 296) (communication); KRPC 1.16 (2020 Kan. S. Ct. R. 340) (declining or
terminating representation); KRPC 3.1 (2020 Kan. S. Ct. R. 352) (meritorious claims and
contentions); KRPC 3.2 (2020 Kan. S. Ct. R. 353) (expediting litigation); KRPC 3.3
(2020 Kan. S. Ct. R. 353) (candor toward the tribunal); KRPC 3.4 (2020 Kan. S. Ct. R.
357) (fairness to opposing party and counsel); KRPC 8.1 (2020 Kan. S. Ct. R. 392) (bar
admission and disciplinary matters); KRPC 8.4 (2020 Kan. S. Ct. R. 394) (misconduct);
Kansas Supreme Court Rule 208 (2020 Kan. S. Ct. R. 247) (attorney registration); and
Kansas Supreme Court Rule 211(b) (2020 Kan. S. Ct. R. 251) (timely answer to formal
disciplinary complaint). We adopt the panel's findings and conclusions.


      The only remaining issue is determining the appropriate discipline for respondent's
violations. At the panel hearing, the Disciplinary Administrator's office recommended
disbarment. The hearing panel unanimously agreed respondent should be disbarred. At
the hearing before this court, the Disciplinary Administrator's office again recommended
disbarment.


      The hearing panel's recommendations are advisory only and do not prevent us
from imposing greater or lesser sanctions. Supreme Court Rule 212(f) (2020 Kan. S. Ct.
R. 258); In re Kline, 298 Kan. 96, 212-13, 311 P.3d 321 (2013). After careful
consideration, the court holds the respondent should be disbarred.




                                            26
                               CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that Adebayo I. Ogunmeno be and he is hereby
disbarred from the practice of law in the state of Kansas, effective on the filing of this
opinion, in accordance with Supreme Court Rule 203(a)(1) (2020 Kan. S. Ct. R. 234).


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Adebayo I. Ogunmeno from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that Ogunmeno comply with Supreme Court Rule 218
(2020 Kan. S. Ct. R. 265).


       IT IS FURTHER ORDERED that the costs of these proceedings be assessed to
Ogunmeno and that this opinion be published in the official Kansas Reports.


       BRUCE C. BROWN, District Judge, assigned. 1




1
 REPORTER'S NOTE: District Judge Brown was appointed to hear case No. 122,867
under the authority vested in the Supreme Court by art. 3, § 6(f) of the Kansas
Constitution to fill the vacancy on the court by the retirement of Justice Carol A. Beier.

                                              27